18-10122-jlg      Doc 131    Filed 07/17/19     Entered 07/17/19 17:44:01       Main Document
                                              Pg 1 of 60




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                   CASE NO. 18-10122-jlg
 In re:
                                                   CHAPTER 11
 PENNY ANN BRADLEY,

                         Debtor-in-Possession.



                       MOTION OF NSM82 LLC TO APPOINT A
                 CHAPTER 11 TRUSTEE PURSUANT TO 11 U.S.C. § 1104(a)


TO THE HONORABLE JAMES L. GARRITY, JR.
UNITED STATES BANKRUPTCY JUDGE

          The Motion of NSM82 LLC (“NSM82”), a creditor and party-in-interest, for entry of an

order, substantially in the form attached hereto as Exhibit A, appointing a Chapter 11 trustee for

Penny Ann Bradley (the “Debtor”) pursuant to 11 U.S.C. § 1104(a) (the “Motion”), respectfully

represents:


                                         JURSIDICTION

          1.     The Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b).

          2.     Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.
18-10122-jlg    Doc 131     Filed 07/17/19     Entered 07/17/19 17:44:01       Main Document
                                             Pg 2 of 60


                                       BACKGROUND

       A.      The Rule 2004 Subpoena.

       3.      NSM82, which was formerly known as 46 East 82nd Street, LLC, owns

investment property located at 46 East 82nd Street, New York, New York (the “Property”). The

Debtor is the former managing member of Norfolk Street Management, LLC (“Norfolk”), which,

in turn, is the manager for NSM82.

       4.      As set forth in the Motion of NSM82 LLC for Entry of an Order Pursuant to Fed.

R. Bankr. P. 2004 Authorizing the Issuance of a Subpoena to the Debtor and Compelling the

Debtor to Appear for an Examination and Produce Documents [Dkt. No. 83] (the “Rule 2004

Motion”), NSM82 believes that the Debtor, while she served as managing member of Norfolk,

committed various self-serving and fraudulent acts related to the Property that caused NSM82

substantial damages. In order to obtain information regarding those acts that the Debtor has

refused to provide and further substantiate its claim in this case, NSM82 sought to compel the

production of documents and the Debtor’s deposition through the Rule 2004 Motion.

       5.      By Order dated April 8, 2019 [Dkt. No. 89], the Court granted the Rule 2004

Motion. In furtherance of that Order, NSM82 served the Debtor and her counsel with a

Subpoena (the “Rule 2004 Subpoena”) that called for the production of numerous documents and

the scheduling of the Debtor’s deposition on May 20, 2019.

       6.      On or about April 29, 2019, the Debtor’s counsel served NSM82’s counsel with

partial responses to the Rule 2004 Subpoena, with a representation that additional responsive

documents would be forthcoming. Based on that representation, NSM82 agreed to reschedule

the Debtor’s deposition for a date after she completes the required document production. In the

intervening weeks since that initial production, the Debtor’s proposed special counsel requested

that NSM82 execute a confidentiality agreement governing the dissemination of information
                                                2
18-10122-jlg    Doc 131     Filed 07/17/19     Entered 07/17/19 17:44:01        Main Document
                                             Pg 3 of 60


contained in the Debtor’s responses to the Rule 2004 Subpoena and a similar subpoena served by

Atlas Union Corp. (“Atlas”). Negotiations regarding the terms of that agreement have continued

between counsel for the Debtor, NSM82, and Atlas.

       B.      The Bistro Shop Judgment and the Debtor’s Receipt of Post-Petition Funds.

       7.      According to Schedule B to her Chapter 11 petition, the Debtor holds a 100%

ownership interest in, among other entities, Bistro Shop LLC. Pursuant to a Decision and Order

entered on March 20, 2018 – i.e., approximately two (2) months after the Debtor filed her

Chapter 11 petition – in a case titled Bistro Shop, LLC and Penny Bradley vs. N.Y. Park N.

Salem, Inc., Supreme Court of the State of New York, County of New York, Index No.

110907/2009, Bistro Shop was awarded judgment in the amount of $2,308,539.41 (the “Bistro

Shop Judgment”). (See Declaration of Sidhartha Singh attached hereto as Exhibit B (“Singh

Dec.”), at Exhibit 1.)

       8.      Included in the Debtor’s partial responses to the Rule 2004 Subpoena are bank

statements for Bistro Shop, LLC’s account with JPMorgan Chase Bank, N.A., ending in 9255.

As those statements reflect, Bistro Shop, LLC received $1,860,172.54 on March 28, 2018, and

another $412,524.01 on March 29, 2018. (See Singh Dec. at Exhibit 2.) As those statements

further reflect, beginning immediately after the receipt of those funds – which, not

coincidentally, are almost equal to the amount of the Bistro Shop Judgment (with the difference

likely attributable to post-judgment interest) – Bistro Shop, LLC made several transfers to an

account ending in 6922 that virtually depleted the funds in their entirety. Given that the Debtor,

after more than 18 months in Chapter 11, has not filed any periodic financial reports pursuant to

Fed. R. Bankr. P. 2015.3 for Bistro Shop, LLC or any of her other closely-held entities, NSM82

and the Debtor’s other creditors are left completely in the dark as to what became of that money.



                                                 3
18-10122-jlg    Doc 131      Filed 07/17/19     Entered 07/17/19 17:44:01         Main Document
                                              Pg 4 of 60


       C.      The Debtor is Arrested and Charged with Multiple Counts of, Inter Alia,
               Residential Mortgage Fraud.

       9.      On July 10, 2019, the Debtor was arrested following an indictment on charges of

Residential Mortgage Fraud in the First Degree, Grand Larceny in the Second Degree, and two

counts of Forgery in the Second Degree and Criminal Possession of Forged Instrument in the

Second Degree. According to the press release issued by the Manhattan office of the District

Attorney, the Debtor “forged member signatures to illegally obtain millions of dollars.” In

addition, the press release notes, “[a]ccording to the indictment and documents filed in court,

from 2014 to 2016, [the Debtor] violated her duties as the managing member of 46 East 82nd

Street LLC and stole company funds for personal expenses and unrelated business ventures.”

Furthermore, the press release states, “[the Debtor] also used company property as collateral to

obtain a loan for unrelated real estate investments, and forged member signatures to refinance

debt encumbering the townhouse.” (See Singh Dec. at Exhibit 3.)

       10.     According to a search on the New York State Unified Court System’s online

docket, the Debtor’s criminal case has been assigned Index No. 02134-2019. She apparently has

retained counsel to represent her and is scheduled to appear before the New York Supreme Court

– Criminal Term on September 18, 2019. No information is provided regarding whether the

Debtor posted bail and, if she did, how she paid for it. Nor is it clear how the Debtor paid to

retain criminal counsel, what the terms of that attorney’s retention are, and whether the Debtor

intends to file an application to retain special counsel pursuant to Section 327(e) of the

Bankruptcy Code. In any case, given the seriousness of the charges leveled against the Debtor,

which go to the very heart of the Debtor’s fiduciary duties as a debtor-in-possession, it is clear

that she cannot remain the steward of her bankruptcy estate.




                                                 4
18-10122-jlg    Doc 131      Filed 07/17/19     Entered 07/17/19 17:44:01         Main Document
                                              Pg 5 of 60


                      REQUESTED RELIEF AND BASIS THEREFOR

       11.     By the Motion, NSM82 seeks entry of an order appointing a Chapter 11 trustee to

administer the Debtor’s estate for the benefit of all creditors, pursuant to 11 U.S.C. § 1104(a).

       12.     Section 1104(a) of the Bankruptcy Code provides that:

               At any time after the commencement of the case but before
               confirmation of a plan, on request of a party in interest or the
               United States trustee, and after notice and a hearing, the court shall
               order the appointment of a trustee –

                       (1) for cause, including fraud, dishonesty, incompetence, or
               gross mismanagement of the affairs of the debtor by current
               management, either before or after the commencement of the case,
               or similar cause, but not including the number of holders of
               securities of the debtor or the amount of assets or liabilities of the
               debtor; or

                       (2) if such appointment is in the interests of creditors, any
               equity security holders, and other interests of the estate, without
               regard to the number of holders of securities of the debtor or the
               amount of assets or liabilities of the debtor.

11 U.S.C. § 1104(a)(1) and (2).


       13.     Admittedly, “[t]he appointment of a trustee is an unusual remedy and … must be

supported by clear and convincing evidence.” In re Taub, 427 B.R. 208, 225 (Bankr. E.D.N.Y.

2010) (citations omitted). Nevertheless, when examining the “for cause” option under subsection

(a)(1), “ a court is given wide latitude in determining whether the challenged conduct rises to the

level of ‘cause.’” In re The 1031 Tax Group, LLC, 374 B.R. 78, 86 (Bankr. S.D.N.Y. 2007).

Indeed, “the grounds for appointing a [Chapter 11] trustee [pursuant to Section 1104(a)(1)] are not

even limited to the derelictions specifically enumerated.” In re V. Savino Oil & Heating Co., Inc.,

99 B.R. 518, 525 (Bankr. E.D.N.Y. 1989). Moreover, “[o]nce the court makes a finding that cause

exists under § 1104(a)(1), ‘there is no discretion; an independent trustee must be appointed.’” In



                                                 5
18-10122-jlg     Doc 131     Filed 07/17/19     Entered 07/17/19 17:44:01         Main Document
                                              Pg 6 of 60


re The 1031 Tax Group, LLC, 374 B.R. at 86 (quoting In re V. Savino Oil & Heating Co., Inc., 99

B.R. at 525).

       14.      Notably, “`[t]he clearest examples [where appointment of a trustee is warranted]

are those in which the debtor or its managers have engaged in serious fraud or dishonesty, or have

grossly mismanaged the business.’” In re Piedmont Center Investments, LLC, 2011 WL 5903398,

*3 (Bankr. E.D.N.C. September 8, 2011) (quoting 7 Collier on Bankruptcy ¶ 1104.2[1] (Alan N.

Resnick & Henry J. Sommer, eds., 15th ed. Rev. 2007)). Accordingly, where a debtor (or its

manager) are indicted on charges relating to pre-petition fraud, “the indictments are primae facie

evidence of fraud.” Id. at *4. See also In re American Resources, Ltd., 54 B.R. 245, 247 (Bankr.

D. Haw. 1985) (“the evidence establishes that independent inquiry by the federal grand jury, the

State Bank Examiner, and the Federal District Court, has each found substantial basis in the facts

to support the concerns expressed by the creditors who seek appointment of a trustee.”).

       15.      Even if the Court were to require additional facts beyond the Debtor’s indictment

to support the appointment of a Chapter 11 trustee pursuant to Section 1104(a)(1), the

aforementioned receipt of more than $2.2 million into Bistro Shop, LLC’s account and immediate

depletion thereof in March 2018, which has not been disclosed in any filings by the Debtor in this

case, provide ample basis.

       16.      Additionally, appointment of a Chapter 11 trustee is warranted under Section

1104(a)(2), as being in the interests of creditors and the estate. As courts have noted, “the standard

for appointment under Section 1104(a)(2) is a flexible one that suggests a balancing of costs and

benefits in determining whether the appointment of a trustee is appropriate.” In re Taub, supra,

427 B.R. at 227 (citation omitted). “Factors to be weighed in determining whether to direct the

appointment of a trustee include the debtor’s past and present performance and prospects for

rehabilitation, the confidence of the business community and creditors in the debtor’s
                                                  6
18-10122-jlg    Doc 131      Filed 07/17/19     Entered 07/17/19 17:44:01         Main Document
                                              Pg 7 of 60


management, and the benefits to be derived from the appointment of a trustee balanced against the

costs of appointment.” Id. (citations omitted).

         17.   Here, the Debtor has been in Chapter 11 for almost 18 months. Until just

recently, she did not file any monthly operating reports, and, as noted above, she still has not

filed any periodic financial reports for any of her closely-owned entities, including Bistro Shop,

LLC, which has had more than $2.2 million pass in and out of its account recently without any

explanation. The Debtor has had more than enough time to file a Chapter 11 plan of

reorganization but has failed to do so. Now, given the extent and severity of the charges leveled

against her by the Manhattan County District Attorney, the majority of her time and resources

will likely be consumed with defending multiple counts of financial fraud.

         18.   The Debtor has earned no confidence of NSM82 or any other creditor or party-in-

interest in this case. Therefore, the benefits to be derived from appointing an independent

fiduciary to maximize the value of the Debtor’s assets far outweigh any administrative expense

to the estate resulting from the appointment of a trustee. See In re Taub, 427 B.R. at 228 (where

the Court directed the appointment of a Chapter 11 trustee under Section 1104(a)(2), based on,

inter alia, “the Debtor’s retention or proposed retention of at least eight counsel…, her failure to

comply with court orders…, and the absence of meaningful progress toward the proposal and

confirmation of a plan of reorganization.”). Accordingly, the Court should appoint a Chapter 11

trustee pursuant to Section 1104(a)(2) of the Bankruptcy Code.

         19.   No previous request for the relief sought herein has been made to this or any other

Court.




                                                  7
18-10122-jlg     Doc 131    Filed 07/17/19     Entered 07/17/19 17:44:01   Main Document
                                             Pg 8 of 60


         WHEREFORE, NSM82 respectfully requests entry of an order granting the relief sought

in the Motion and such other relief as the Court deems just and proper.

Dated:      Hackensack, New Jersey
            July 16, 2019

                                                    LAW OFFICES OF KENNETH L. BAUM
                                                    LLC
                                                    Attorneys for NSM82 LLC


                                                    By:        /s/ Kenneth L. Baum
                                                            Kenneth L. Baum
                                                            167 Main Street
                                                            Hackensack, New Jersey 07601
                                                            (201) 853-3030
                                                            (201) 584-0297 Facsimile
                                                            kbaum@kenbaumdebtsolutions.com




                                                8
18-10122-jlg   Doc 131   Filed 07/17/19     Entered 07/17/19 17:44:01   Main Document
                                          Pg 9 of 60




                                     EXHIBIT A

                                   Proposed Order
18-10122-jlg     Doc 131     Filed 07/17/19 Entered 07/17/19 17:44:01          Main Document
                                           Pg 10 of 60


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                              CASE NO. 18-10122-jlg

PENNY ANN BRADLEY,                                  CHAPTER 11

                        Debtor-in-Possession.


                       ORDER APPOINTING CHAPTER 11 TRUSTEE
                        PURSUANT TO 11 U.S.C. § 1104(a)(1) AND (2)

         Upon the Motion, dated July ___, 2019, of NSM82 LLC (“NSM82”), for entry of an

order appointing a Chapter 11 trustee pursuant to 11 U.S.C. § 1104(a) (the “Motion”); and the

Court having considered the Motion and objections thereto, if any; and due notice appearing; and

sufficient cause appearing for the relief sought in the Motion, it is

         ORDERED that the United States Trustee appoint a Chapter 11 trustee pursuant to 11

U.S.C. § 1104(a)(1) and (2); and it is further

         ORDERED that this Court shall retain jurisdiction to hear and determine all matters

arising from or related to this Order.



Dated: New York, New York
       July ____, 2019

                                                       ___________________________
                                                       United States Bankruptcy Judge
18-10122-jlg   Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01   Main Document
                                       Pg 11 of 60
18-10122-jlg    Doc 131       Filed 07/17/19 Entered 07/17/19 17:44:01         Main Document
                                            Pg 12 of 60




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                            CASE NO. 18-10122-jlg

PENNY ANN BRADLEY,                                CHAPTER 11

                          Debtor-in-Possession.


   DECLARATION OF SIDHARTHA SINGH IN SUPPORT OF MOTION OF NSM82
   LLC TO APPOINT A CHAPTER 11 TRUSTEE PURSUANT TO 11 U.S.C. § 1104(a)

         SIDHARTHA SINGH, of full age, pursuant to 28 U.S.C. § 1746, hereby declares under

penalty of perjury as follows:

         1.    I am a principal of NSM82 LLC (“NSM82”), a creditor and party-in-interest in

the above-referenced Chapter 11 case of Penny Ann Bradley (the “Debtor”). I am familiar with

the facts and circumstances set forth herein and am authorized to make this Declaration in

support of NSM82’s motion for an order appointing a Chapter 11 trustee for the Debtor pursuant

to 11 U.S.C. § 1104(a).

         2.    Attached hereto as Exhibit 1 is a true copy of a Decision and Order entered on

March 20, 2018, in a case titled Bistro Shop, LLC and Penny Bradley vs. N.Y. Park N. Salem,

Inc., Supreme Court of the State of New York, County of New York, Index No. 110907/2009.
18-10122-jlg    Doc 131     Filed 07/17/19 Entered 07/17/19 17:44:01            Main Document
                                          Pg 13 of 60


       3.      Attached hereto as Exhibit 2 are true copies of selected statements for Bistro

Shop, LLC’s account with JPMorgan Chase Bank, N.A., ending in 9255.

       4.      Attached hereto as Exhibit 3 is a true copy of a press release issued by the

Manhattan office of the District Attorney on July 11, 2019, regarding the Debtor.



       I declare under penalty of perjury that the foregoing is true and correct. Executed on July

15, 2019.


                                                     /s/ Sidhartha Singh
                                                     Sidhartha Singh




                                                2
18-10122-jlg   Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01   Main Document
                                       Pg 14 of 60
FILED: NEW YORK COUNTY CLERK 03/20/2018 04:30 PM                               INDEX NO. 110907/2009
         18-10122-jlg
NYSCEF DOC. NO. 111     Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01RECEIVED
                                                                             Main Document
                                                                                   NYSCEF: 03/20/2018
                                                Pg 15 of 60




                                               1 of 34
FILED: NEW YORK COUNTY CLERK 03/20/2018 04:30 PM                               INDEX NO. 110907/2009
         18-10122-jlg
NYSCEF DOC. NO. 111     Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01RECEIVED
                                                                             Main Document
                                                                                   NYSCEF: 03/20/2018
                                                Pg 16 of 60




                                               2 of 34
FILED: NEW YORK COUNTY CLERK 03/20/2018 04:30 PM                               INDEX NO. 110907/2009
         18-10122-jlg
NYSCEF DOC. NO. 111     Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01RECEIVED
                                                                             Main Document
                                                                                   NYSCEF: 03/20/2018
                                                Pg 17 of 60




                                               3 of 34
FILED: NEW YORK COUNTY CLERK 03/20/2018 04:30 PM                               INDEX NO. 110907/2009
         18-10122-jlg
NYSCEF DOC. NO. 111     Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01RECEIVED
                                                                             Main Document
                                                                                   NYSCEF: 03/20/2018
                                                Pg 18 of 60




                                               4 of 34
FILED: NEW YORK COUNTY CLERK 03/20/2018 04:30 PM                               INDEX NO. 110907/2009
         18-10122-jlg
NYSCEF DOC. NO. 111     Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01RECEIVED
                                                                             Main Document
                                                                                   NYSCEF: 03/20/2018
                                                Pg 19 of 60




                                               5 of 34
FILED: NEW YORK COUNTY CLERK 03/20/2018 04:30 PM                               INDEX NO. 110907/2009
         18-10122-jlg
NYSCEF DOC. NO. 111     Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01RECEIVED
                                                                             Main Document
                                                                                   NYSCEF: 03/20/2018
                                                Pg 20 of 60




                                               6 of 34
FILED: NEW YORK COUNTY CLERK 03/20/2018 04:30 PM                               INDEX NO. 110907/2009
         18-10122-jlg
NYSCEF DOC. NO. 111     Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01RECEIVED
                                                                             Main Document
                                                                                   NYSCEF: 03/20/2018
                                                Pg 21 of 60




                                               7 of 34
FILED: NEW YORK COUNTY CLERK 03/20/2018 04:30 PM                               INDEX NO. 110907/2009
         18-10122-jlg
NYSCEF DOC. NO. 111     Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01RECEIVED
                                                                             Main Document
                                                                                   NYSCEF: 03/20/2018
                                                Pg 22 of 60




                                               8 of 34
FILED: NEW YORK COUNTY CLERK 03/20/2018 04:30 PM                               INDEX NO. 110907/2009
         18-10122-jlg
NYSCEF DOC. NO. 111     Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01RECEIVED
                                                                             Main Document
                                                                                   NYSCEF: 03/20/2018
                                                Pg 23 of 60




                                               9 of 34
FILED: NEW YORK COUNTY CLERK 03/20/2018 04:30 PM                               INDEX NO. 110907/2009
         18-10122-jlg
NYSCEF DOC. NO. 111     Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01RECEIVED
                                                                             Main Document
                                                                                   NYSCEF: 03/20/2018
                                                Pg 24 of 60




                                              10 of 34
FILED: NEW YORK COUNTY CLERK 03/20/2018 04:30 PM                               INDEX NO. 110907/2009
         18-10122-jlg
NYSCEF DOC. NO. 111     Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01RECEIVED
                                                                             Main Document
                                                                                   NYSCEF: 03/20/2018
                                                Pg 25 of 60




                                              11 of 34
FILED: NEW YORK COUNTY CLERK 03/20/2018 04:30 PM                               INDEX NO. 110907/2009
         18-10122-jlg
NYSCEF DOC. NO. 111     Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01RECEIVED
                                                                             Main Document
                                                                                   NYSCEF: 03/20/2018
                                                Pg 26 of 60




                                              12 of 34
FILED: NEW YORK COUNTY CLERK 03/20/2018 04:30 PM                               INDEX NO. 110907/2009
         18-10122-jlg
NYSCEF DOC. NO. 111     Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01RECEIVED
                                                                             Main Document
                                                                                   NYSCEF: 03/20/2018
                                                Pg 27 of 60




                                              13 of 34
FILED: NEW YORK COUNTY CLERK 03/20/2018 04:30 PM                               INDEX NO. 110907/2009
         18-10122-jlg
NYSCEF DOC. NO. 111     Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01RECEIVED
                                                                             Main Document
                                                                                   NYSCEF: 03/20/2018
                                                Pg 28 of 60




                                              14 of 34
FILED: NEW YORK COUNTY CLERK 03/20/2018 04:30 PM                               INDEX NO. 110907/2009
         18-10122-jlg
NYSCEF DOC. NO. 111     Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01RECEIVED
                                                                             Main Document
                                                                                   NYSCEF: 03/20/2018
                                                Pg 29 of 60




                                              15 of 34
FILED: NEW YORK COUNTY CLERK 03/20/2018 04:30 PM                               INDEX NO. 110907/2009
         18-10122-jlg
NYSCEF DOC. NO. 111     Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01RECEIVED
                                                                             Main Document
                                                                                   NYSCEF: 03/20/2018
                                                Pg 30 of 60




                                              16 of 34
FILED: NEW YORK COUNTY CLERK 03/20/2018 04:30 PM                               INDEX NO. 110907/2009
         18-10122-jlg
NYSCEF DOC. NO. 111     Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01RECEIVED
                                                                             Main Document
                                                                                   NYSCEF: 03/20/2018
                                                Pg 31 of 60




                                              17 of 34
FILED: NEW YORK COUNTY CLERK 03/20/2018 04:30 PM                               INDEX NO. 110907/2009
         18-10122-jlg
NYSCEF DOC. NO. 111     Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01RECEIVED
                                                                             Main Document
                                                                                   NYSCEF: 03/20/2018
                                                Pg 32 of 60




                                              18 of 34
FILED: NEW YORK COUNTY CLERK 03/20/2018 04:30 PM                               INDEX NO. 110907/2009
         18-10122-jlg
NYSCEF DOC. NO. 111     Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01RECEIVED
                                                                             Main Document
                                                                                   NYSCEF: 03/20/2018
                                                Pg 33 of 60




                                              19 of 34
FILED: NEW YORK COUNTY CLERK 03/20/2018 04:30 PM                               INDEX NO. 110907/2009
         18-10122-jlg
NYSCEF DOC. NO. 111     Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01RECEIVED
                                                                             Main Document
                                                                                   NYSCEF: 03/20/2018
                                                Pg 34 of 60




                                              20 of 34
FILED: NEW YORK COUNTY CLERK 03/20/2018 04:30 PM                               INDEX NO. 110907/2009
         18-10122-jlg
NYSCEF DOC. NO. 111     Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01RECEIVED
                                                                             Main Document
                                                                                   NYSCEF: 03/20/2018
                                                Pg 35 of 60




                                              21 of 34
FILED: NEW YORK COUNTY CLERK 03/20/2018 04:30 PM                               INDEX NO. 110907/2009
         18-10122-jlg
NYSCEF DOC. NO. 111     Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01RECEIVED
                                                                             Main Document
                                                                                   NYSCEF: 03/20/2018
                                                Pg 36 of 60




                                              22 of 34
FILED: NEW YORK COUNTY CLERK 03/20/2018 04:30 PM                               INDEX NO. 110907/2009
         18-10122-jlg
NYSCEF DOC. NO. 111     Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01RECEIVED
                                                                             Main Document
                                                                                   NYSCEF: 03/20/2018
                                                Pg 37 of 60




                                              23 of 34
FILED: NEW YORK COUNTY CLERK 03/20/2018 04:30 PM                               INDEX NO. 110907/2009
         18-10122-jlg
NYSCEF DOC. NO. 111     Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01RECEIVED
                                                                             Main Document
                                                                                   NYSCEF: 03/20/2018
                                                Pg 38 of 60




                                              24 of 34
FILED: NEW YORK COUNTY CLERK 03/20/2018 04:30 PM                               INDEX NO. 110907/2009
         18-10122-jlg
NYSCEF DOC. NO. 111     Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01RECEIVED
                                                                             Main Document
                                                                                   NYSCEF: 03/20/2018
                                                Pg 39 of 60




                                              25 of 34
FILED: NEW YORK COUNTY CLERK 03/20/2018 04:30 PM                               INDEX NO. 110907/2009
         18-10122-jlg
NYSCEF DOC. NO. 111     Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01RECEIVED
                                                                             Main Document
                                                                                   NYSCEF: 03/20/2018
                                                Pg 40 of 60




                                              26 of 34
FILED: NEW YORK COUNTY CLERK 03/20/2018 04:30 PM                               INDEX NO. 110907/2009
         18-10122-jlg
NYSCEF DOC. NO. 111     Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01RECEIVED
                                                                             Main Document
                                                                                   NYSCEF: 03/20/2018
                                                Pg 41 of 60




                                              27 of 34
FILED: NEW YORK COUNTY CLERK 03/20/2018 04:30 PM                               INDEX NO. 110907/2009
         18-10122-jlg
NYSCEF DOC. NO. 111     Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01RECEIVED
                                                                             Main Document
                                                                                   NYSCEF: 03/20/2018
                                                Pg 42 of 60




                                              28 of 34
FILED: NEW YORK COUNTY CLERK 03/20/2018 04:30 PM                               INDEX NO. 110907/2009
         18-10122-jlg
NYSCEF DOC. NO. 111     Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01RECEIVED
                                                                             Main Document
                                                                                   NYSCEF: 03/20/2018
                                                Pg 43 of 60




                                              29 of 34
FILED: NEW YORK COUNTY CLERK 03/20/2018 04:30 PM                               INDEX NO. 110907/2009
         18-10122-jlg
NYSCEF DOC. NO. 111     Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01RECEIVED
                                                                             Main Document
                                                                                   NYSCEF: 03/20/2018
                                                Pg 44 of 60




                                              30 of 34
FILED: NEW YORK COUNTY CLERK 03/20/2018 04:30 PM                               INDEX NO. 110907/2009
         18-10122-jlg
NYSCEF DOC. NO. 111     Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01RECEIVED
                                                                             Main Document
                                                                                   NYSCEF: 03/20/2018
                                                Pg 45 of 60




                                              31 of 34
FILED: NEW YORK COUNTY CLERK 03/20/2018 04:30 PM                               INDEX NO. 110907/2009
         18-10122-jlg
NYSCEF DOC. NO. 111     Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01RECEIVED
                                                                             Main Document
                                                                                   NYSCEF: 03/20/2018
                                                Pg 46 of 60




                                              32 of 34
FILED: NEW YORK COUNTY CLERK 03/20/2018 04:30 PM                               INDEX NO. 110907/2009
         18-10122-jlg
NYSCEF DOC. NO. 111     Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01RECEIVED
                                                                             Main Document
                                                                                   NYSCEF: 03/20/2018
                                                Pg 47 of 60




                                              33 of 34
FILED: NEW YORK COUNTY CLERK 03/20/2018 04:30 PM                               INDEX NO. 110907/2009
         18-10122-jlg
NYSCEF DOC. NO. 111     Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01RECEIVED
                                                                             Main Document
                                                                                   NYSCEF: 03/20/2018
                                                Pg 48 of 60




                                              34 of 34
18-10122-jlg   Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01   Main Document
                                       Pg 49 of 60
18-10122-jlg   Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01   Main Document
                                       Pg 50 of 60
18-10122-jlg   Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01   Main Document
                                       Pg 51 of 60
18-10122-jlg   Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01   Main Document
                                       Pg 52 of 60
18-10122-jlg   Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01   Main Document
                                       Pg 53 of 60
18-10122-jlg   Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01   Main Document
                                       Pg 54 of 60
18-10122-jlg   Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01   Main Document
                                       Pg 55 of 60
18-10122-jlg   Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01   Main Document
                                       Pg 56 of 60
18-10122-jlg   Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01   Main Document
                                       Pg 57 of 60
18-10122-jlg   Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01   Main Document
                                       Pg 58 of 60
18-10122-jlg   Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01   Main Document
                                       Pg 59 of 60
18-10122-jlg   Doc 131   Filed 07/17/19 Entered 07/17/19 17:44:01   Main Document
                                       Pg 60 of 60
